On Application for a Rehearing.
The brief on application for rehearing renews the arguments of those on the hearing, all of which had already been considered and answered, without throwing additional light upon the questions which we had discussed with elaboration, and decided only after a painstaking study of the whole subject.
■ The brief informs us that our quotation of an Article of the Code is correctly made from the Revi sal of 1870, but that a single word was excerpted- by the legislation of -the following years. As it does not *404affect, the argument in the slightest degree, we have expunged the word.
. We are also told that one of the authorities cited from the English courts antedates the statute of Victoria. If this be so, it does not detract from the force of the other English decisions cited, but it may not be amiss to say that the editions of Jarman and Redfield wo consulted are the latest (one of 187G and the other of 1831) and in their chapters on the Revocation of Wills, treating the law of England as it is at this moment under the statute of Victoria, that case is cited there as it is by us. It is scarcely credible that the latest editions of these standard works, one of them annotated by competent editors, should contain citations of cases inapplicable to the present state of the law in that country.
The rehearing is refused.